Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang Pub. No. US 2014/0300575 A1 [Chang] in view of Hong et al. Pub. No. US 2013/0285975 A1 [Hong].
1.  Chang discloses a display device [Fig. 1C] comprising: a display panel [110]; and an input sensing unit directly disposed on the display panel [120] without an adhesive layer therebetween [as shown generally], wherein the input sensing unit [Fig. 3A] comprises: a first electrode comprising "Y" first sensing parts arrayed in a first direction [32], "Y" being a natural number greater than or equal to two [as shown generally], each first sensing part of the "Y" first sensing parts comprising at least one first opening defined therein [¶¶ 88-89], the each first sensing part comprising a first opening area, the 
2.  Chang in view of Hong teaches wherein: the first electrode is formed of first mesh lines; and the second electrode is formed of second mesh lines [Chang Fig. 3A, 31 and 32 for instance]. 
3.  Chang in view of Hong teaches wherein an effective area in which the first mesh lines of the first electrode are disposed is substantially identical to an effective area in which the second mesh lines of the second electrode are disposed [Chang Fig. 3A as shown generally]. 

5.  Chang in view of Hong teaches wherein: the each first sensing part is formed of first mesh lines; and the each second sensing part is formed of second mesh lines [Chang Fig. 3A, 31 and 32 for instance].  
6.  Chang in view of Hong teaches a first dummy electrode; and a second dummy electrode, wherein: the first dummy electrode is disposed in the at least one first opening; and the second dummy electrode is disposed in the at least one second opening [Chang Fig. 3B and ¶ 91]. 
7.  Chang in view of Hong teaches wherein: the first dummy electrode comprises first mesh lines; and the second dummy electrode comprises second mesh lines [Chang Fig. 3B, 31 and 32 for instance].
16.  Chang in view of Hong teaches a first signal line connected to an end of the first electrode; and second signal lines respectively connected to opposing ends of the second electrode [Chang Fig. 1C, 140].
18.  Chang in view of Hong teaches wherein: the display panel comprises a cathode electrode [where this must be present in a touch display]; intermediate insulation layers are disposed between the cathode electrode and the first electrode [Chang ¶ 28].  Chang in view of Hong is silent on a sum of thicknesses of the intermediate insulation layers is about 0.5 µm to about 30 µm.  However it would 
20.  Chang discloses a display device [Fig. 1C] comprising: a display panel providing a base surface [110]; and an input sensing unit directly disposed on the base surface [120], wherein the input sensing unit [Fig. 3A] comprises: a first electrode comprising "Y" first sensing parts arrayed in a first direction [32], "Y" being a natural number greater than or equal to two [as shown generally], each first sensing part of the "Y" first sensing parts comprising at least one first opening defined therein [¶¶ 88-89], the each first sensing part comprising a first outline area and a first opening area, the first opening area being an area that at least one opening formed in the each first sensing part [¶ 89 where there was some area out of which the opening was formed].  Chang is silent on a second electrode extending comprising "X" second sensing parts arrayed in a second direction crossing the first direction, "X" being a natural number greater than "Y," each second sensing part of the "X" second sensing parts comprising at least one second opening defined therein, the each second sensing part comprising a second outline area and a second opening area, the second opening being an area that at least one opening is formed in the second electrode, and wherein: each first sensing part of the "Y" first sensing parts comprises a first outlined area; each second sensing part of the "X" second sensing parts comprises a second outlined area, each first sensing part of the "Y" first sensing parts is defined by a first effective area, the first effective area being defined as the first outlined area excluding an area of the at least one first opening;  each second sensing part of the "X" second sensing parts is defined by a second effective area, 
However Hong teaches a second electrode extending comprising "X" second sensing parts arrayed in a second direction crossing the first direction [Fig. 2, for instance], "X" being a natural number greater than "Y," [as shown generally] each second sensing part of the "X" second sensing parts comprising at least one second opening defined therein [235], the each second sensing part comprising a second outline area and a second opening area, the second opening being an area that at least one opening is formed in the second electrode [area encompassed by 235].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with Hong as required by this claim, since such a modification provides for varied input sensing thereby improving usability.
Chang in view of Hong teaches wherein: each first sensing part of the "Y" first sensing parts comprises a first outlined area [Chang Fig. 3A, 34]; each second sensing part of the "X" second sensing parts comprises a second outlined area [Hong Fig. 2, area outlined by 235], each first sensing part of the "Y" first sensing parts is defined by a first effective area [Chang Fig. 3A as shown generally], the first effective area being defined as the first outlined area excluding an area of the at least one first opening [area defined by 34]; each second sensing part of the "X" second sensing parts is defined by a second effective area [Hong Fig. 2, internal area of 235], the second effective area being defined as the second outlined area excluding an area of the at least one second opening [where outlined area is excluded]; and the second effective area is smaller than the first effective area [where one slit of Hong is smaller than diamond shape of Chang].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hong and further in view of Kwon et al. Pub. No. US 2015/0382446 A1 [Kwon].
. 
Allowable Subject Matter
Claims 8-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Arguments [12/29/21] are fully considered but they are not persuasive.
	Applicant argues that Hong teaches only one of the two electrodes with openings.  Chang teaches openings in the X direction while Hong teaches the openings in the Y direction as detailed above.  The combined references teach the claimed limitations.
	Applicant also argues that Hong’s first slit is in a location that does teach the claim language.  The examiner disagrees.  The slit in the Y direction provides a sufficient teaching.  Applicant also contends that the second area is smaller than the first area limitations are not taught by the combined references.  One slit of Hong is smaller than square/diamond shape of Chang.  It is unclear why the Applicant contends that no comparison is possible.
	As per the argument concerning the electrode number, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	The arguments are not persuasive.  The action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Gustavo Polo/Primary Examiner, Art Unit 2694